Case 1:16-cr-00488-LAK Document 236 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee ee ewe ee ee ee eee ee ee eB BB HP ee Pe eee rc x
ALONZO VERNON,
Movant,
-against- 20 Civ. 7732 (LAK)
[S4 16 Crim. 488 (LAK)]
UNITED STATES OF AMERICA,
Respondent.
el x
ORDER

LEWIS A. KAPLAN, District Judge.

The government shall respond t
sixty (60) days of the date of this Order.

SO ORDERED.

Dated: October 8, 2020

  

 

Lewis A. Kaplan
United States District Judge

 

 
